Citation Nr: 0827455	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1980 to May 
1983.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected lumbar spine arthritis has 
been evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, lumbosacral strain (2007).  
But given the X-ray findings of arthritis in September 2004, 
a more appropriate evaluation would be under Diagnostic Code 
5242, degenerative arthritis.  38 C.F.R. § 4.130.  
Regardless, both diagnostic codes evaluate his lumbar spine 
disorder in the same manner under the most current criteria 
for disorders of the spine.  Because the veteran has 
perfected an appeal as to the assignment of an initial rating 
following the initial award of service connection for lumbar 
spin arthritis, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
(July 28, 2004) until the present.  This may result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

However, here, the Board finds that a remand for additional 
development of the evidence is required before final 
appellate review of the issue on appeal.  

First, according to the report of the August 2007 VA 
examiner, the veteran indicated he was receiving disability 
benefits from the Social Security Administration (SSA) due to 
his psychiatric and lumbar spine problems.  His SSA records 
are not on file and must be obtained before deciding the 
claim on appeal since these records specifically concern the 
particular conditions at issue.  38 U.S.C.A. § 5103A(c)(3).  
Although disability determinations by the SSA are not 
controlling on VA, they are pertinent to the adjudication of 
a claim for VA benefits and VA has a duty to assist the 
veteran in gathering these records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Thus, a remand is warranted to obtain these records.  

Second, another VA examination is needed to determine the 
precise nature and current severity of the veteran's low back 
disability.  In this regard, although the August 2007 VA 
examination is fairly recent, there is some contradictory 
evidence and ambiguity surrounding the precise nature of the 
veteran's service-connected lumbar spine arthritis.  It is 
unclear whether the veteran has intervertebral disc syndrome 
(IVDS) with neuropathy and/or radiculopathy to the lower 
extremities associated with his service-connected arthritis.  
In fact, the September 2004 VA examiner noted the 
"possibility of intervertebral disc disease", but did not 
believe the veteran had "significant radiation on the basis 
of nerve root irritation and lumbar radiculopathy."  
However, the August 2007 VA examiner documented L5-S1 
spondylosis, while a November 2007 VA magnetic resonance 
imaging (MRI) report of the lumbar spine assessed "annular 
disc bulge" at L4-L5, spondylolysis, and irritation of the 
L5 nerve roots, left greater than right.  The veteran has on 
several occasions reported that his back pain radiates down 
to his legs with numbness and tingling in his feet and 
thighs.  In this case, a VA examiner should clarify these 
discrepancies and indicate whether there is objective 
evidence of IVDS with neuropathic and/or radicular symptoms 
to the lower extremities, and if so, whether such diagnoses 
are part of his service-connected lumbar disorder.    

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA records associated 
with the veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the veteran must 
be notified. 

2.	Then schedule the veteran for a VA 
orthopedic/neurological examination to 
determine the precise nature and current 
severity of his service-connected 
low back disability.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for a higher rating.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical history - including, 
in particular, the records of his recent 
treatment.

The examination must include range of 
motion findings.  The examiner is asked 
to identify and describe any current 
symptomatology, including any functional 
loss associated with the low back 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.  

The examiner should specify any 
additional limitation of motion due to 
any of these factors, including during 
prolonged, repetitive use of the 
low back or when, for example, the 
veteran's symptoms are most problematic 
("flare-ups").  If there is no 
objective evidence of these symptoms, 
the examiner should so state.  

Most importantly, the examiner should 
comment upon the following:

(A)	Is there sufficient evidence of 
any objective neurological 
abnormality associated with the 
veteran's service-connected low 
back disability, such as 
radiculopathy or sciatica 
affecting the lower extremities.  
See  November 2007 MRI vs. 
findings of August 2007 VA 
examiner.  

(B)	Is there evidence supporting 
a diagnosis of intervertebral 
disc syndrome (IVDS, i.e., 
disc disease)?  If so, the 
examination report should 
include a discussion of 
whether this condition is 
associated with his service-
connected low back disorder, 
and if it is, whether the 
veteran has incapacitating 
episodes and their total 
duration (in weeks) during 
the last 12 months.  (Note:  
an incapacitating episode is 
a period of acute signs and 
symptoms due to IVDS 
requiring bed rest prescribed 
by a physician and treatment 
by a physician.)

(C)	Finally, the examiner should 
also discuss the extent to 
which the veteran's service-
connected lumbar spine 
disorder affects his ability 
to secure or maintain 
employment.

3.	Then readjudicate his claim in light of 
any additional evidence received since 
the February 2008 supplemental 
statement of the case (SSOC).  The SSOC 
itself should include a complete copy 
of the September 2003 amendments to the 
rating criteria for the spine, 
including the criteria for IVDS.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




